 LA-Z-BOY SOUTH, INC.295La-Z-BoySouth,Inc.' andUnitedFurnitureWorkersof America, AFL-CIO. Case 15-CA-5005June 28, 1974DECISION AND ORDERBy MEMBERSJENKINS, KENNEDY, AND PENELLOOn March 28, 1974, Administrative Law Judge Jer-ry B. Stone issued the attached Decision in this pro-ceeding.Thereafter, the Charging Party and theGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed a brief in answer to theexceptions filed by the Charging Party and GeneralCounsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusion 3 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge hereby ordersthat the complaint be, and it hereby is, dismissed inits entirety.engaged in unlawful creation of the impression of surveil-lance of employee union activity and unlawful interrogationof employee union activities in violation of Section 8(a)(l)of the Act, and (2) whether Respondent discriminatorilysuspended on two occasions and later discriminatorily dis-charged Kenny Thrash in violation of Section 8(a)(3) of theAct.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the parties andhave been considered.Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:FINDINGS OF FACTL THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings and admis-sions therein.La-Z-Boy South, Inc., the Respondent, is a Mississippicorporation engaged in the manufacturing of recliningchairs.The only location involved in this proceeding isRespondent's facility located in Newton, Mississippi.During the 12-month period preceding November 27,1973, which period is representative of all times materialherein, the Respondent in the course of its business de-scribed above shipped goods valued in excess of $50,000directly to points located outside the State of Mississippi.During the same period, the Respondent purchased andreceived goods valued in excess of $50,000 directly frompoints located outside the State of Mississippi.As conceded by the Respondent and based upon theforegoing, it is concluded and found that the Respondent is,and has been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDiThe name of the Respondentappears as amendedat the hearing.2 The Charging Party and General Counsel has excepted to certain credi-bility findings made by the Administrative Law Judge.It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibilityunless theclear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect.Standard Dry WallProducts, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexaminedthe record and find no basis for reversinghis findings.3Member Jenkins would findPersonnel Manager Speed's interrogation ofR3gdon, concerninghis union sentiments, to be in violationof Sec. 8(a)(1)of the Act and order an appropriate remedy.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This proceed-ing under Section 10(b) of the National Labor RelationsAct, as amended, was tried pursuant to due notice on Janu-ary 17 and 18, 1974, at Newton, Mississippi.The charge in this matter was filed on September 21,1973. The complaint in this matter was issued on November27, 1973. The issues concern (1) whether Respondent hasBased upon the pleadings and admissions therein, it isfound and concludedthatUnitedFurnitureWorkers ofAmerica,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary Issues1.The amendments to the complaintAt the trial of this matter, on January 17, 1974, the Gener-al Counsel amended his complaint to allege additional alle-gations of violative conduct. The General Counsel in suchregard alleged that the Respondent violated Section8(a)(1)of the Act by alleged conduct of Personnel Manager Speedon July 16, 1973, in questioning an employee about hisfeeling toward the Union and by cautioning the employeeto avoid another employee because of the other employee'sunion sympathies. The General Counsel in such regard alsoalleged that the Respondent discriminatorily suspendedKenneth Thrash on or about July 31, 1973, for 1 week in212 NLRB No. 40 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolation of Section 8(a)(3) of the Act.The Respondent contended that the amendment with re-spect to the allegation of conduct violative of Section8(a)(1)of the Act was improper and outside the 10(b) period, 6months, since the date of the hearing was January 17, 1974,and the alleged event occurred on July 16, 1973. The Re-spondent contended that this was its first knowledge of suchspecific alleged violative conduct.The Respondent contended that the conduct alleged to beviolative of Section 8(a)(3) of the Act was not a propersubject of amendment since the same matter was covered ina prior charge which had been dismissed. The Respondentcontends that the disposition of such issue in the priorcharge made the matterres judicata.The instant charge (Case 15-CA-5005) concerned allega-tions of conduct violative of Section 8(a)(3) and (1) of theAct and was filed on September 21, 1973. The alleged viola-tive conduct of both July 16 and July 31, 1973, occurredwithin the 6-month period prior to the date of the filing ofsaid charge. Section 10(b) of the Act clearly does not pro-scribe the amendments to the complaint in such regard. Nordoes the administrativedismissalof prior charges (Cases15-CA-4910, -4939) bar the disposition of the issues relat-ing to the amendments upon the merits.Inote that the administrative dismissal, the RegionalDirector's letter of September 5, 1973, indicated that the8(a)(1) allegationswere being dismissed because of the min-imal or isolated nature thereof. Such clearly does not consti-tute a dismissal upon merit.It isclear also that the allegedviolative conduct of Section 8(a)(3) of the Act comes within6 months both of the instant charge and the instant amend-ments.Accordingly, I adhere to my rulings at the trial thatthe amendments are proper.2. Supervisory statusBased upon the pleadings and admissions therein, it isfound and concluded that, at all times material herein, FredSpeed, personnel manager, has been an agent of Respon-dent within the meaning of Section 2(13) of the Act and/ora supervisor within the meaning of Section 2(11) of the Act.B. Interference,Restraint,and Coercion (The 8(a)(1) Con-duct)1.The General Counsel alleged that the Respondent, byits personnel manager, Fred Speed, at its Newton, Mississip-pi, plant "(a) On or about July 6, 1973, created the impres-sion of surveillance of union activities by informing a groupof employees that he knew of two employees who were forthe Union."The witnesses to this issue were Pickens, Jones, andSpeed. There is no real conflict in the testimony. Pickens'and Jones' testimony included reference to remarks madeby Speed about the Union and about Speed's referring toknowing that two employees were for the Union. Speed'stestimony was to the effect that he did not recall mentioningthe Union but that he may have done so. Speed's furthertestimony was to the effect that he didn't recall saying thathe knew who two of the employees in the Union were, thathe could have named more than two in that department ifhe had wanted to name them.The facts relating to this issue may be summarized asfollows.' The first week in July, on a day around 3 p.m.,Speed spoke to a group of employees in the receiving de-partment. Present at the time were seven employees and twoforemen.2 Speed had recently hired extra help to help thereceiving department load and unload material. Speed hadobserved around this time that members of the receivingdepartment were strolling around and doing nothing andthat such employees were away from their department.Pickens and Jones were two of the employees whoworked in the receiving department. Both Pickens andJones were active supporters of the Union, had engaged inpassing out leaflets, and made no secret of their union activ-ity.Speed was aware that Pickens and Jones and certainunnamed other employees were for the Union.3Speed in his "speech" to the receiving room employeesduring the first week of July 1973 told the employees thathe had seen them in other parts of the plant where theydidn't belong, that they had not been doing their work right,that they were messing around, that he would fire the wholedepartment if they did not get back, get the job done, andstay on their job Speed told the employees in effect that hedidn't come to talk about the Union, that their problemarose because they were messing around with "this unionthing." Speed told the employees that, furthermore, he knewtwo of the employees who were present who were for theUnion, that he hated to see people misled.Considering the foregoing, I conclude and find that factsare insufficient to establish that the Respondent, by Speed,created the impression of surveillance of union activities byinforming a group of employees that he knew of two em-ployees who were for the Union. The facts reveal that Pick-ens and Jones were active and open supporters of theUnion. The facts would further reveal that the employeeswould believe that Speed was referring to Jones and Pickensas the ones he knew to be for the Union, whether named ornot.Under such circumstances, Speed's remarks do notwarrant an interpretation or construction that the Respond-ent was creating the impression of surveillance of its em-ployees' union activities or desires. Accordingly, it isconcluded and found that the allegation of conduct viola-tive of Section8(a)(1) insuch regard is not established. Itwill be recommended that such allegation be dismissed.2.The General Counsel alleged that Respondent, by itspersonnel manager, Fred Speed, at its Newton, Mississippi,plant "on or about July 16, 1973, questioned an employeeabout his feeling toward the Union and cautioned the em-ployee to avoid another employee because of the otheremployee's union sympathies."The witnesses to this issue were Rigdon and Speed. Speedin his testimony did not deny Rigdon's version of the facts.Rather, Speed's testimony consisted largely of a generalizedprobability of what he may have said. I found Rigdon to1The facts are based upon a composite of the credited aspects of thetestimony of Pickens, Jones, and Speed2 There are approximately 600 people employed at Respondent's planti f credit Pickens' and Jones' testimony to the composite effect that of theemployees present, they were the ones who were active and open about theirsupport of the Union LA-Z-BOY SOUTH, INC.297appear to be a completely credible witness.Rigdon credibly testified to the effect that he was hiredon July 16, 1973, that on such date around 8:30 a.m. or 9a.m. he was interviewed by Speed in Speed's office. Whatoccurred is revealedin effect by the following excerpts fromRigdon's testimony:Q.Would you tell the court what took place duringthe interview.A. Yes, sir. Mr. Speed was looking over the inter-view sheet and he saw Kenny's name on the list.Q. Just a second. Who is Kenny?A. Kenny Thrash. 'A. He said, "As far as this Kenny Thrash boy isconcerned, I thought I would warn you that he is in theunion up to here."THE WITNESS:About thisKennyThrash boy,Iwant towain you heis the union up to here.sTHE WITNESS. And then I asked him, "Well, do youwant me to take his name off the list?"He said, "No. That's all right. I thought I would letyou know about it." And then he went on and askedme what was my opinion about the union.I said, "I don't know much about it. I believe I wasagainst it."And he went on to say that the company's policy wasantiunion and went on about the interview.Considering the foregoing, I note the following. Interro-gation of an employee concerning his union activity or de-sires,when done in a manner constituting interference,restraint, and coercion within the meaning of Section 8(a)(1)of the Act, constitutes conduct violative of Section 8(a)(l)of the Act. Factors to be considered in such assessmentinclude whether a legitimate basis for such interrogationexists,whether assurances of nonreprisal are made to theemployees, whether other coercive remarks are made, andwhether in totality such interrogation is done in such amanner and degree as to constitute interference, restraint,and coercion within the meaning of Section 8(a)(1) of theAct.In the instant case it is clear that Speed interrogatedRigdon, an applicant for employment and therefore an em-ployee within the meaning of the Act, as to his union desires,warned Rigdon concerning Thrash's status as a unionadherent, and did not give assurances of nonreprisal toRigdon. The totality of the facts in this case does not reveal,however, unlawful or coercive conduct otherwise. Consider-ing this, the interrogation and cautioning of Rigdon is mini-mal in nature, is isolated, and does not reveal the totality ordegree of interference, restraint, or coercion warrantingremedy as to such conduct. Accordingly, it will be recom-mended that the allegation of unlawful conduct, as alleged,be dismissed.'C. Alleged Discrimination Against Kenneth ThrashThe General Counsel contends that the Respondent vio-lated Section 8(a)(3) and (1) by (1) suspending KennethThrash from employment for 1 week commencing aroundJuly 31, 1973, (2) suspending Kenneth Thrash from employ-ment commencing on September 4, 1973, and (3) discharg-ing Kenneth Thrash on or about September 6, 1973.Essentially the questions are (1) whether Respondent'smotivation for the suspension of Thrash on or about July24, 1973,5 was because of his union activities or because theRespondent felt discipline was in order because of a fightthat occurred between Thrash and an employee namedRoncali, and (2) whether Respondent's motivation for thesuspension on September 4 and discharge on September 6,1973, of Thrash was because of his union activities orRespondent's belief that he had pulled a gun on a fellowemployee at a truckstop.The relevant facts to the issues may be summarized asfollows:6Kenneth Thrash was employed by the Respondent fromlate 1971 to September 6, 1973. It appears that Thrash wasa good employee and was so considered by the Respondentduring his term of employment. As in most employmenthistories, there were occasions when minor work problemsoccurred. Thus, sometime around the middle or latter partof 1972, a minor question occurred as to proper workman-ship on a chair. Usry, a fellow employee, had to take thechair back to Thrash for correction.' Usry and Thrash dis-puted the problem concerning the chair and engaged in abrief fight. No action was taken by the Respondent withrespect to this brief encounter.Thrash'sbrotherand father also worked at theRespondent's plant during the first part of Thrash's jobtenure. It is noted that Thrash's brother was dischargedbecause of a problem he had with a leadman. Thrash appar-ently went into the office with his brother on this or anotheroccasion wherein work problems arose affecting membersof the Thrash family. On such occasions the Respondentwould not allow Thrash's father to be present. After the4 The remaining allegation of alleged unlawful interrogation(complaintpar. 7(b)) was withdrawn by the General Counsel.5The General Counsel alleged that the event occurred on July 31, 1973.The facts reveal the incident to have occurredon July 23, 1973.6The facts are based upon a composite of the credited aspects of thetestimony of all of the witnesses.Among the witnesses,it is noted that theprincipal dispute is between the versions of facts given by Kenny Thrash,Hillman, and Thrash's wife on one hand, and the versions of fact given byRoncaliand Usry.I found most of the witnesses to shade the facts to presenteither Thrash in a better light, or Roncah andUsry in a better light Thetestimony of witnesses inconsistent with the facts is discredited.I found Usryto appear to be a more frank, forthright and truthful witness with respect totestimony concerning remarks madeby Thrashconcerning supervisors. Icredit Usry in such testimony and discreditThrash's denial of such remarks.7Thrash in his testimony denied that he had engaged in poor workmanshipand contendedthat Usry haddeliberately messed the chair up Although itis not of great importance,considering the logical consistency of facts andno apparent reason for such act by Usry, I credit Usry's testimony to thecontrary effect that Thrash was at fault for such problems as existed. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge on September 6, 1973, Thrash's father has contin-ued to be employed by Respondent.Thrash's union activity commenced in December 1972,and was open and active thereafter until his discharge onSeptember 6, 1973. Around March 1973 Thrash, at his re-quest, was allowed to change shifts because he consideredsuch shift change to be more reliable paywise.Around this time Thrash obtained a picture of a MissParker which he commenced carrying in his billfold. SinceThrash's possession of such picture has a bearing upon afight between Thrash and an employee named Roncali, Ifind it proper to set forth the following facts at this point.Thrash, a young man apparently in his early twenties, is amarried man. Thrash is 6 feet, 2 inches in height, weighsapproximately 185, and appears to be a nice looking person.InMarch 1973, Thrash met Miss Parker, whom he hadknown in high school, in the Respondent's parking lot.It appears that Thrash and Miss Parker discussed the factthat she had a picture of herself which had been taken forher senior (high school) yearbook. The result of the discus-sion was that later Miss Parker's mother brought the pictureof Miss Parker to Thrash. Thereafter, until late July 1973,Thrash kept this picture in his billfold.Roncali,ellow employee, is a young man who is 5 feet,6 inches tall and weighs around 125 pounds. Roncali was afriend of Miss Parker and of the man whom Miss Parkerwas planning to marry. Roncali became aware that Thrashhad the picture of Miss Parker and had shown the pictureto some other employees. Roncali told Thrash in effect thathe did not think that Thrash should keep the picture and beshowing the picture to others since Miss Parker was aboutto be marred. Thrash told Roncali in effect that the matterwas none of his business. Roncali then told Thrash in effectthat if there were a fight, he would be for Miss Parker'sboyfriend.-In March 1973, Thrash became a member of the Union'sin-plant organizing committee. Between March and thetime of his discharge, Thrash was active and open in hisunion activities. Thrash handed out union leaflets, passedout union T-shirts, attended union meetings on Thursdaynights, engaged in handbilling in front of the plant, andtalked to employees at work about the Union.In June 1973, the Respondent suspended Thrash for 3days because he had left work without permission. Thisincident was not alleged to be violative of Section 8(a)(3) ofthe Act. Nor did the General Counsel in brief or argumentcontend that this incident was revealing of background ani-mus. Further, although Thrash's testimony was to the effectthat he had told his foreman that he wanted to be off on theoccasion that he was away from work, his testimony doesnot reveal that he had received permission to be away fromwork. Further, Thrash's testimony also revealed that at thetime when Superintendent Harvey told him of the suspen-sion, Foreman Griffin stated that he hadn't heard Thrashsay anything about wanting to be off from work. The sumof such facts is insufficient to reveal that the suspension wasimproper or constitutes evidence of antiunion animus.During the period of time of Thrash's union activity priorto September 6, 1973, Thrash made remarks to other em-ployees about Manager Speed, Superintendent Harvey, andForeman Griffin. Thus on frequent occasions Thrash wouldmake remarks when Harvey or Griffin went by, whereby hereferred to such supervisor as "that son of a bitch." On atleast one occasion, when Manager Speed had been nearbyand left, Thrash remarked "there goes that roachheaded sonof a bitch." 8As the facts previously show, Thrash had had an argu-ment and fight with Usry in 1972. As the facts also show,Thrash and Roncali had in March 1973 argued overThrash's possession of Miss Parker's picture. The facts re-veal that Usry and Roncali are friends an d that the two arealso friends of supervisors Harvey and Griffin. The factsalso reveal that Usry and Roncali went to union meetingsand displayed a type of questioning interest indicative thattheir sympathies were against the Union.9It is clear that the remarks that Thrash made concerningSpeed, Harvey, and Griffin were communicated to manage-ment.On July 6, 1973, Manager Speed spoke to Thrash aboutthe remarks made by Thrash concerning Speed. What oc-curred is revealed by the following credited excerpts fromThrash's testimony.'°A. I was working at my upholstery table. At 6 ap-proximately, between 6:30 and 8 o'clock Mr. Speedcame out to my table where I was at. He said he wantedto see me. I laid my tools down and went to his office.When I got to his office, Jimmy Harvey, the night shiftplant manager was already in the office. Mr. Speedsaid, "Mr. Jimmy Harvey is in here just to hear whatI say." He said, "Kenneth, I have the right to fire youright now if I was of a mind to."I said, "I want to know why."He said, "Kenneth, I have six people over in theupholstery department who said they heard you call mea lying S. O. B."Well, I said, "I hadn't said nothing like this. If theywas going to accuse me, let them come in and accuseme to my face."He said, "No, Kenneth, we aren't going to bringpeople in. I already told you I wasn't going to fire youfor this. So let it be. The point we want to get acrossis that you don't get so worked up that you can't workB I discredit Thrash's testimonial denial that he made such remarks Con-sidering the logical consistency of all the facts and the fact that I found Usryto appear more frank, forthright, and truthful as to his testimony in suchrejard, I credit Usry's testimony over the Thrash's on such point.The weight of the facts relating to Roncah's actions at unionmeetingsand at theplant persuade that he was opposed to the Union. I discredit histestimony to the opposite effect.10 The General Counsel contends in effect that Speed'sdiscussion ofThrash's remarks about him constituted part of a plan to discharge Thrashfor his union activity on a pretext. The evidence is insufficientto establishsuch point Rather, the overall facts reveal that Thrash appeared to be aperson who argues that he is right on every point, that Thrash resentedcriticism,and that Speed was attempting to prevent Thrash's getting tooworked up in his day by day relationship with supervision. In short, Speedand Harvey were trying to keep Thrash from acting as if had a chip on hisshoulder. The question of the Union was referred to. The facts are obviousthat Thrash was allowing his feeling for the Union to affect his day by dayattitude. I find nothing improper, therefore,in thefact that the Union wasreferred to and discussed Since the General Counsel's theory involves aquestion of planned pretexts, and since many of the events were excitable innature involving manners and conclusions of witnesses, I am persuaded thatthe excerpted testimony of the witnesses as to some of the events,paints abetter picture than the facts boiled down LA-Z-BOY SOUTH, INC.299after the union gets in."I said, "Mr. Speed, I have nothing against you or anyof the bosses. My feeling is that I am for the union. Iam 100% for it. And I am going to do everything I canto get it. I believe it would do the La-Z-Boy peoplesome good."He said, "Well, Kenneth, we usually leave it up-wealways leave this up to our employees to make theirown decision as to this." And he said, you know, thathe just wanted to make just get across that they didn'twant me to get so worked up over the union that Icouldn't work there.And Jimmy Harvey was sitting there. He said, "Iwant to ask you a question."I said, "All right."He- said, "Ken, you have the idea that we are out toget you. We are out to fire you."I said, "No, Jimmy, I don't have that opinion," eventhough I did."And, Kenny, we aren't out to get you. We like you.You are a good worker. You build good chairs. If wedidn't like you and didn't want you working here, wewouldn't let you come back."I told him, "I don't have anything personal againstany of the other bosses that work there. I don't haveanything against them." So Mr. Speed, I told him againthat, "I didn't call them this."He said, "I wasn't going to fire you for that." Hesaid, "Go on back to work."A. Yes, Mr. Speed started talking about how a unionwas organized into the plant and he said, "Well, firstyou have got to have an election."I said, "Yeah, I am familiar, you know, how theproceedings-how you go about it." I had been goingto the union meetings three months, a couple ofmonths, anyway."You know, Kenneth, when you have an election,the union will petition and the company will set a dateand a time and a place for the election to be held andthe union will go along with it."I said, "No." I knew that it didn't work that way. Iknew that the union would petition for an election andthe government would set the time and date and theplace for the election and the company and the unionwould agree to it.One of Thrash's job functions was the placement of cer-tain tacks in the back of chairs. On several occasions super-visor Harvey spoke to Thrash about his not placing suchtacks in the chair. On such occasions Thrash took the posi-tion that he was doing his job right and that he was beingpicked on.tlOn July 10, 1973,-Thrash left some tacks out of a chairthat he was working on. What occurred is revealed by thefollowing credited excerpts from Thrash's testimony. 1211Considering the logical' consistency of all the facts, I am persuaded thatThrash presented himself as a person who resented any correction at all.... Jimmy Harvey came to my table and said hewould like to talk to me. We went to his office."Kenneth, Thomas is just in here" . . . like Mr.Speed did . . . "to hear what we have got to say."Itdidn'tmake any difference to me. I said, "Allright."He said, "Kenneth, I have a right to fire you rightnow." He used the same words Mr. Speed did.So I said, "What is it this time?"He said, "Well, Kenneth, are you aware that you lefttwo tacks out of that body that you are building outthere?"-Q.Would you explain what you mean.A. In the back of the body of the chair there is atailgate and in this tailgate you put two tacks to holdthe tailgate down. It's always done. I said, "I didn'tknow I left tacks out of it."He said, "Kenneth, you did. All I would have to dois tellMr. Speed and Mr. Roach and they would let yougo and you would be out of a job." And he says, "ButI am not going to do that." He said, "Kenneth, thereason I-I am not trying to harass you.-I want to getthe point across to you that we aren't after you. I wantto let you know we aren't trying to get you."I let him know I didn't have that feeling. I alwaystried to keep him clear, anyway.He said, "Kenneth, your outside activity is yourbusiness. That doesn't mean anything."So Thomas Griffin said, "Kenny, you seem to betrying to cause trouble for me and Jimmy out on theline."I said, "Thomas, I am not trying to cause trouble foranybody. I am just trying to make a living." I told themthat I had nothing personal. I was for the union and Ifelt that was my business but I wasn't trying to causeany trouble for them.He said, "Go back to work."So I went back to work and straightened the chairout.During a period of time approximately a week to a weekand a half before July 20, 1973, Thrash displayed the pictureof the young lady, previously referred to, to some of the12I discredit Thrash's denial that Harvey had talked to him previouslyabout leaving tacks out of chairs. I credit Harvey's testimony to the effectthat he had talked to Thrash about leaving tacks out. The facts reveal clearlythat on this occasion Thrash had left tacks out. This reveals that Thrash didnot always put the tacks in the chairs. As previously indicated, Thrash wasprone to resent supervision or criticism The General Counsel argues that thefact that written reprimands were not issued establishes that the incident waspart of an overall pretextual plan. Considering Thrash's earlier 1972 fightwith Usry and the lack of reprimand or action thereto, I am convinced thatHarvey's testimony that he "talked" to employees as to bad work and didnot issue written reprimands is truthful and so credit the fact. In view ofThrash's attitude, I find Harvey's explanation given to Thrash to the effectthat he was trying to show Thrash that the Respondent was not after him toreveal the real reason for the discussion. I discredit certain aspects ofThrash's testimony on this point since it is conclusionary and I found Thrashto appear to be a witness attempting to build his case and present himselfin a light favorable to himself. I do not believe or credit such testimony. TheGeneral Counsel also argues that the leaving out of tacks was such a smallproblem that the discussion by Harvey with Thrash was unwarranted. Con-sidering Thrash's attitude and Respondent's awareness of such attitude, I ampersuaded that Harvey, as he told Thrash, was merely trying to demonstrateto Thrash that they were not out to get him. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees. Roncali around July 19, 1973, askedThrash why he didn't give the picture back to the younglady if this were what he was going to do with the picture.Thrash told Roncali that he had no intention of giving thepicture back to anyone.13The problem between Thrash and Roncali concerning thepicture of the young lady arose again on July 20, 1973.14What occurred is revealed by the following credited ex-cerpts from Thrash and Roncali's testimony.Excerpt from Thrash's TestimonyA. I was-well, a boy across the line from where Iwas was talking about the union. We had had a unionmeeting on Thursday. This was on Friday. I asked himif he really accomplished something up there and reallyjoking. I was telling him about the union. He was stillsimilar to being on the fence. He wasn't one way or theother. And Lewis, he butted in our conversation andstarted downgrading the union and said, "Those peopleup at the union hall were nothing but high-paid profes-sionals to get our money and we were going to lose allsorts of things if they got in."He was downgrading and I was taking up for theunion. Another employee, who works beside me, Jim-my Bishop, he said, "Tell this fellow you didn't get awhipping over this girl's picture."Well, I told him what he said. After we argued hedecided we would settle it right there and then.**A. Yes.Ididn'tget excited.Ididn't think it wasserious,anyway. Thisfellow Bishop said, "Tell him youdidn't get a whipping over this girl's picture and youdidn't think he was big enough now."Excerpt from Roncali's Testimony 15mony.16A. All right. So in about 30 minutes Jimmy Harveycalled me to the office and he says-when I walkedinto the office area there him and Thomas Griffin wasstanding in the hall-and he said, "Kenneth, two menin the office here want to see you."Well, I didn't know who they were. Well, I had beenin the office two or three times. I figured somebody wasin the office. There was a gentleman sitting down anda young fellow leaning up against the desk. The fellowsitting down, he told me his name was Parker and I toldhim mine then. I didn't know who he was after he toldme. He said, "Kenneth, you have got a picture of mydaughter." And he said, "I want it."So I really-when I work I take my pocketbook andwatch and things and lay them out on the bench. "I willgo get it."Q. Better slow down.A. I walked out on the upholstery line and got thepicture. I came back to the, office and gave it to theman. I would like to explain about this. I told him Iwould like-"Mr. Parker, this doesn't really involveyou or your daughter or your son-in-law. This is be-tween me and Lewis Roncali. It's a union affair be-tween me and the company and the union."He said, "Well, Kenneth" . . . he was upset . . . hesaid, "Kenneth, if I knew what was going on was true,"... he talked to me pointing his finger at my face .. .and said, "I would blow your brains out."I said, "This doesn't involve you. Roncali is justusing this to keep things stirred up between me andhim." He talked a little bit. He left. He was cussing. Hesaid he better not have to come back up there. If he did,there was going to be trouble. And I walked on out.And while I was in there I tried to explain that therewasn't nothing between me and this girl. What I hadbeen accused of was talking more than anything else.Thrash then returned to work and had an argument withRoncali as is revealed by the following credited excerptsfrom Thrash and Roncali's testimony.A.Well, when he started the last-well, I can't re-member all that, but that Friday night he started talk-ing about her, putting her down and indicating whatshe was and all about her... .Later that evening the following event occurredas is re-vealed by the following credited excerpt from Thrash's testi-13Considering all of the facts and the demeanor of Roncali and Thrashas they testified to the "picture" question, I found Roncali to appear to bemore frank, forthright, and truthful with respectto thedisplay of the pictureduring the period of time around a week or two before July 24, 1973. 1 creditRoncali's version of facts over Thrash's14Considering the testimony of Thrash, Roncali, and Speed concerning thetiming of events, I find Speed's testimony to the effect that the Thrash-Roncali fight occurred on July 23, 1973, more reliable,and that the timingof events is as set forth. A different timing of events, however, would notaffect the results herein.15 I do not credit Roncah's testimony to the effect that Thrash had de-scribed the young lady as a whore. Rather, I am persuaded that this wasRoncal's conclusion from what Thrash had said, as indicated with respectto whether Thrash had dated or not dated the young ladyExcerpt from Thrash's Testimony 17A. I went back on the line and Roncali and I had anargument. I said, "I thought it was really pretty silly toget somebody involved that really wasn't involved."i6 I note that Thrash told the girl's father that the problem was a unionproblem. The overall facts reveal that Thrash presented himself as a personwho was never wrong I am persuaded that he attempted to portray hisproblem regarding the picture as a union problem as justification. I ampersuaded that the basic argument between Thrash and Roncali was becauseof the picture. If the union probelm were involved, it was because Thrashdisliked Roncah's opposition to the Union, and Thrash and others tried toagitate Roncali by remarks and display of the picture in front of Roncali.17 Thrash also testified, and Roncali denied, that Roncali told him that hewanted to see Thrash and his father fired. Thrash's pretrial affidavit to theevent does not contain such statement. I am persuaded that Thrash has triedto build his case in many respects; I did not find him to appear to be a fullyfrank,forthright,andtruthful witness to this and to many other issues Ifound Roncali to appear to be a more frank, forthright, and truthfulwitnessthan I did Thrash on this point. I credit Roncali's testimony in such pointand, discredit Thrash's testimony on such point. LA-Z-BOY SOUTH, INC.301We had another argument, and a cuss-out. I thought itwas pretty stupid. He left where he was working andcame to where I was working and he said, "OK. We willjust settle it right here."I said, "We will not get in any fight here in this plant.You know that if I get in any trouble I will be fired."Excerpt from Roncali's TestimonyA. He-when I come back from calling her up, hesaid,"You pussy you."The Fight on July 24, 1973,and the Suspension ofThrashShortly after work had concluded on the July 23, 1973,night shift, around 12:15 a.m. on July 24, 1973, Thrash andRoncali engaged in an argument and fight on the companyparking lot.18After Roncali, Thrash, Usry and other employees had lefttheir job and were in the parking lot, the events connectedwith the argument and fight commenced. Kenny Thrash,Ricky Hillman, and around a dozen more or less of Thrash'sfriends were around Thrash's father's car.Roncali was en-route to where Usry and 3 or 4 friends were, at a car approx-imately 25 feet from the Thrash car. Roncali motioned toKenny Thrash and Thrash in return motioned to Roncali tocome over to where Thrash was. Roncali went over to theThrash car.Exactly what were the first remarks made and who madethem is not clear. It is clear that Thrash and Roncali re-sumed their prior argument about Thrash's having a pictureof Miss Parker 19 and showing the same to others.Roncali18The facts are based upon a composite of the credited aspects of all thewitnesses to this incident.Testimonyof such witnesses inconsistentwith thefacts found is discredited.The witnesses were Kenny Thrash,ThomasThrash, Payne, Beal, Usry,Roncali, andHarvey. Thetestimony in largeconsisted of testimony of friends or relatives of either Thrashor Roncali. Thetestimontal versions,as tested on cross-examination,revealed in effect thatthe different versions painted the respectivefriendor relative,Thrash orRoncah, in the best light and the other in the worst light. The testimonialversions differed as to who first motioned to the other(Thrash or Roncali)and the General Counsel's version was presented in an attempt to establishthat the "fight"was a setup for use as a pretext to discriminate againstThrash. Considering all of the testimony on cross-examination of the witness-es, the reliability of observation,the conclusionary effect of some of thetestimony,I am persuadedthat thepreponderance of such testimony requiresthe creditingof Thrash's and Hillman's testimony to the effect that Roncalifirstmotionedto Thrash.Further, I am persuaded that the preponderanceof the facts not in disputerevealthat Roncah was not planninga fight. Thus,I note that Roncali is a much smaller person thanThrash.Roncali is 5 feet,6 inches in height and weighs approximately125 pounds Kenny Thrash isover6 feet in height and weighs around 180 pounds. Roncalihad threefriends who were present withhim. Thrashhad a dozen, more or less, friendswith him accordingto Thomas Thrash's creditedtestimony.The testimonyof theGeneral Counsel's witnesses concerning observation of supervisorsHarvey andGriffin ata distance does not establish thatHarvey andGriffinwere standing and observingthe fight.Such testimony merely establishes thatpossibilitythat the two could have observed thefight I find it hard to believetherewas a prearranged plan to setup a fightbetween Roncali (who was somuch smaller thanThrash) and Thrashwith the cast of supportersso dispro-portionate.I creditHarvey's andGriffin's testimony to the effectthat theywere not observing the fight,but merelybecame aware of the fight andstopped said fight.accused Thrash of having indicated to others that he(Thrash) had dated the young lady. Thrash called Roncalia liar and told him that he had never gone with the girl, thatthe girl meant nothing to him. Roncali called Thrash a liar.Thrash then called Roncali a black faced whore. 0 Appar-ently at this time Roncali told Thrash that they might as wellsettle the matter now and swung at Thrash.Around this time Roncali's friends started toward thescene of encounter. Thomas Thrash, father of KennyThrash, separated Kenny Thrash and Roncali, told both ineffect to stop and attempted to stop the fight and argument.Thomas Thrash also told Roncali's friends to stay out of thematter. Roncali and Kenny Thrash continued to cuss andargue,and Roncali broke loose from Thomas Thrash andcommenced swinging at Kenny Thrash. The facts are clearthat during the ensuing struggle Roncali was unable to beeffective in his swings and that Kenny Thrash was effectivein his efforts to fight and hold Roncali.During the time that Thrash and Roncali were arguing,before the fight, Superintendent Harvey and Foreman Grif-fin had walked by. The two went elsewhere for the purposeof listening to some tapes (music). On their way back acrossthe parking lot, the two saw the fight and stopped the fight.Thomas Thrash apologized to-superintendent Harvey forthe incident. Kenny Thrash told Harvey in effect that hehad tried to avoid the fight. Exactly what Harvey said toKenny Thrash is not revealed. Kenny Thrash's testimonywas to the conclusionary effect that Harvey "chewed me outabout it."Foreman Griffin remarked in effect that he knew thatsomething like this was going to happen. Payne, an onlook-er, spoke to Griffin and said, "if somebody kept picking onyou and made remarks and hit you, would you let him hityou like that?" Griffin replied, "No, I wouldn't."Personnel Manager Speed learned of the fight the nextday and took steps to ascertain the cause of the fight. Speedfirst spoke to two employees whom he believed would givehim the truth. These two individuals were George MatthewMorgan and Billy Morgan. Speed ascertained from theMorgans that there had been an ongoing argument betweenThrash and Roncali prior to the fight, that the argument wasabout a picture of a young lady, and that Thrash had beenshowing the picture on the upholstery line. Around this timeThomas Thrash saw Speed and gave Speed his version ofthe fight incident. Later, Speed and plant manager Roachcalled Kenny Thrash and Roncali into the office to get theirversionsof what occurred.What occurred is essentially revealed by the followingcredited excerpts from Kenny Thrash's testimony 21A.Well, I had been working just a few minutes.Right after the shift started Jimmy Harvey came out towhere I was and said, "Kenny, Mr. Speed and Mr.19Miss Parker is now married.For simplicity,she will be referred tothroughout this decision as Miss Parker.20 1 creditRoncali's testimony to the effect that Thrash called him a blackfaced whore I discredit Thrash's testimony in demal thereof.21 I do not credit Thrash's conclusionary testimony to the effect that all ofthe employees agreed with his side of the story. Essentially, the facts wouldappear to suggest that the employees agreed that Roncali threw the firstpunch The overall facts reveal, however, that the question of the "picture"and argument thereto was also involved.Nor do I credit Thrash's conclu-sionary testimony that Speed "hung his head " 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDRoach want to see you in their office."I said, "Harvey,Iam not goingin that office bymyself."He said, "Ken, you will not be in that office byyourself." He said, "Mr. Speed, Mr. Roach and Tom-my and I will be in that office."I said, "That's whatImean.I am not goingin there.There is too many people on this line that saw whathappened to get railroaded."He said, "Come on. Tell Mr. Roach that."I came to the office and told Mr. Roach I didn't wantto be in there by myself. There is too many people thatsaw us, that saw what happened.He said, "Kenneth, you are not on trial."He said sitdown. And at about thesame timehe called the Ronca-liboy in. He said, "We just want to find out whathappened. Start first and tell your story."So I told Roncali, "You go ahead."And he said, "No, you first."And I began to tell what happened the Friday nightbefore then and the night before this particular day.Oh, two or threetimeswhile I was telling what I knew,Roncali interruptedme andsaid that was a he, that Ihad been telling something that was wrong. So eachtime that he interrupted me I told him, "There is nosenseyou and me getting in an argument here in theoffice. There are too many people on the line that sawwhat happened, too many saw what happened."So each time I said this, Mr. Roach and Mr. Speedsaid, "We are not going to get anybody else involved.We are going to settle this between ourselves. And wearen'tgoing to bring anybodyelse in."I said, "My daddy saw what happened."Mr. Speed said, "I already talked to your daddy. Wearen'tgoing to bring your daddy in here."About the third time Mr. Roncali interrupted-andeach time I told them the people onthe linesaw whathappened. So finally they decided to bring in the up-holstery line employees that saw what happened. I toldthem my daddy saw what happened. I wanted him inhere too.Mr. Speed said, "Under no circumstances is yourdaddy coming in-here."I said, "Why are you singling him out?"He said, "I already talked to your dad. I have got hisside of the story.I am not goingto bringhim in."They sent Jimmy Harvey to get the boys on theupholstery line.When I first came into the office Istarted telling them that "Well, it's no secretabout howI feel about the union and how Lewis Roncali feelsabout it. I am for it and he isagainstit.This is whatitboils down to."Mr. Roach, while Jimmy Harvey was out-gone af-ter the people that worked on the upholstery line, hesaid, "Kenneth, I would just like to ask a question.Whatis sowrong with La-Z-Boy that you feel you needa union?"I said, "Mr. Roach, I will express my feelings at theunion meetings."He said, "Kenneth, there must be something badwrong why you want a union."I told Mr. Roach, "I have never been in this officewhen I thought I was getting a square deal."He said, "Well, Kenneth, you wanted to come backto the night shift from the day shift and we brought youback."And I said, "Yeah, you did."And he said, "There must be something wrong herewhy you want a union."And I said, that, "I would talk about it at the unionmeetings."Well, in a few minutes Jimmy Harvey cameback with all the boys on the upholstery line, about 20,a pretty good bunch of them. And Mr. Speed askedthem how many of all of them saw the fight last nightand theonesthat saw the fight all raised their handsand how many saw the argument Friday night and theonesthat saw the argument, they raised their hands.And Mr. Speed said, "Just how many of you didn'tsee anything?" And the ones that didn't see anythingraised their hands. "Well, the ones of you that didn'tsee anything, you can go back to work." And thatgroup left. And there were eight boys left of the uphol-stery department. Mr. Speed said, "Did all you boys seethe fight last night?" And the ones that did said theydid. "And did you hear the argument?" And the onesthat did hear the argument said they heard the argu-ment.And Mr. Roach said, "We called you in here to seewhat happened last night." And he asked who startedthe fight.Well, a couple of boys told him that Roncalihad started the fight. And they told him that I did whatI could. They thought I did what I could to avoid anargument. And he asked them, do you definitely saythat Roncali started the fight?"And they all said, "Yes." ... So after he had talkedwith them a while he let them go back out to work. Andhe said-Mr. Speed started talking about-I forget justexactly what he was saying, but he was talking general-ly about theunion.He said, "It always happens withsomething like that, with a union campaign, somebodyalwaysgets introuble, somebody always gets in trou-ble, gets in a fight." He said, "Kenny, Halls was donelike that. Others had it done like that," he said.I said, "Mr. Speed, you are talking to both of us?"He said, "No, Kenneth, I am talking to you."So ina few minutes Mr. Roach said, "We alreadydecided what we are going to do." He said, "If we couldsee clearly that one started the fight and one was aninnocent party, we wouldn't take any disciplinary ac-tionagainst the one who was innocent."I told Mr. Speed, "I did all I could to avoid a fightout there." . . . He didn't have anything else to say.Well,Mr. Roach said, "We already made up ourminds. We see clear that this was started on both sides,from both parties."He said, "We are going to lay you two off a week."But he said, "We want to make things clear. We wantyou all to get along when you get back from yoursuspension."It isnoted that Thrash's testimony refers to Speed's ascer-tainment about the "argument." I credit Speed's testimonyto the effect that he ascertained the facts relating to the prior LA-Z-BOY SOUTH, INC.303argument about the young lady's picture and Thrash's dis-play of such picture.As a result of the foregoing, the Respondent suspendedThrash and Roncali from employment for 1 week.Around the time of the fight between Roncali and Thrashon July 23, 1973, apparently during the period of time afterthe fight and during August 1973, information was broughtto the attention of Personnel Manager Speed indicative oftension at the plant. Thus, Kenney Thrash's mother calledSpeed and told him that someone had been riding the roadsin their neighborhood all night long, that her neighbors hadtold her that people had been asking for them and wherethey lived. Speed told Mrs. Thrash that he would do whathe could and suggested that she call the sheriff or police.Around the same period of time, Thomas Thrash, KennyThrash's father, came to Speed's office and told Speed thathe had it upon reliable information that "they are going totry to get me tonight." Speed asked Thrash to relate thisinformation to Mr. Roach. Speed asked Thrash to tell himwho was trying to get him. Thomas Thrash said to Speed,"You know." Speed told Thrash that he did not know.Thrash repeated that he had it on reliable information that"they are going to try tonight." Speed contacted the policeto arrange for police to be at La-Z-Boy at 12:15 that night.Speed was in contact with the police during this period oftime and was told that there would be trouble if the Respon-dent didn't keep their finger on the problem out there.Apparently during this period of time the Respondent'snight watchman saw Kenny Thrash with a pistol on theparking lot .22 There is no evidence that this was reported tohigher ups by the watchman. From some source, however,it is clear that Manager Speed received information to theeffect that Thrash and others had guns on the companyproperty. Speed contacted Police Chief Wilson and askedhim to check such information out. Police Chief Wilsonreported back in effect that he had found no evidence thatThrash was carrying a gun.23The TruckstopIncidentand several other boys were wearing union T-shirts.And we were out handbilling leaflets.Q. Before you went to work?A. Before I went to work. There were several fellowsthat wanted T-shirts that didn't have them and I believeIgave T-shirts to four different boys that afternoon.When it came time to go to work there were 16 of usthat wore T-shirts that night. We all filed in in a singleline.We all went together. Mr. Roach was standing bythe time clock. We went filing in. And that night afterwork my wife and Ricky Hillman's wife came down topick us up. They came in my car.On the night of August 31, 1974, as employees from thenight shift were leaving work, Kenny Thrash remarked "Iwill whip that son of a bitch's ass." Roncali and Usry werenearby. Usry told Thrash to watch his mouth.Later that night Thrash, Ricky Hillman, and their wiveswere in a car at a truckstop restaurant location. Roncali andUsry were in Roncali's car at the same location.Kenny Thrash started to leave the truckstop area in hisPinto car. As he was driving out, he drove close to where theRoncali car was parked. Usry had gotten out of the Roncalicar and was walking toward the gas pumps. As Thrash's carwent by where Usry was walking, Usry hit the top ofThrash's car with his hand or fist. 4 The blow on the carcaused a loud noise.Thrash stopped his car and got partially out of the car.Usry in the meantime was near the gas pumps. Usry re-moved his glasses and placed them on the gas pump. 5Thrash called Usry along haired s.o.b., and told him thathe was not paying for the car to have someone tear it up.Thrash stated that he was going to kill that son of a bitch,and asked his wife where his gun was. Mrs. Thrash toldThrash that the gun was under the seat but that he shouldn'tget it. Thrash got the gun, a 22 pistol, from under the seat,pointed it at Usry, and said "You son of a bitch I am goingto kill you." Usry told Thrash that if he were going to shoot,to go ahead and shoot, that they might as well settle it now.Usry started toward Thrash. Thrash got in his car and droveoff. 26The Discharge of ThrashOn August31, 1973, certain union adherents wore unionT-shirtsinto the plant for the first time as is revealed by thefollowing credited excerpts from Thrash's testimony.A. Thiswas the first day we wore union T-shirts intothe plant.Thatafternoon I was wearing a union T-shirt22 The facts are clear that on one occasion, at least, Thrash had a pistolin his possession on the company parking lot.Thrash testified to such effectand that he had borrowed it for target shooting.23 Speed's testimony was to the effect as indicated in the facts found.Wilson in his testimony denied that he was specifically told to check whetherThrash had a gun, and denied that he told Speed that he had no probablecause to believe that Thrash had a gun. Wilson testified that he had pickedup informationthat Thrashmight have a gun. There is a distinction betweenprobable cause for Wilson to believe, and probable cause for Wilson to actas a police chief The gist of Speed's request was to check as to a numberof employees, including Thrash It is clear that Wilson so construed therequest. I find that Speed requested the checking of Thrash and othersrelating to guns I am not convinced that Wilson accurately recalled suchconversation. I am persuaded, however, that he testified to the truth as hebest recalled the events.24 Usry testified to the effect that he merely was pushing off from the car.Considering all of the testimony and the thrust thereof, I do not credit Usry'stestimony to such effect I credit the testimony of Hillman and the Thrashesto the effect that there was loud noise and to the effect that there was aresulting dent on the top of the car, Considering all of the facts, I ampersuaded that Usry intentionally hit the car and in effect was provoking anincident.25 It is clear that the events in this case concerning the fight in July andthe incident of this date were exciting events. Witnesses to these events havedifficulty in presenting all of the minor details correctly. Coupling this withthe facts that the witnesses to these events shaded the facts to present a bettercase from their view point, one has to weigh logical consistency of facts andplain logic in determining facts The witnesses are in dispute as to whetherThrash had a gun. Usry's testimony was to the effect that he put his glasseson the gas pumps after the "gun" was in the picture. I am persuaded fromall of the facts'that Usry was attempting to initiate a fight. I do not believethat Usry would take off his glasses after becoming aware that Thrash hada gun. From all of the facts, especially Lang's testimony relating to seeingThrash pick up an object, I am persuaded that Thrash did have a gunConsidering all of this, I am persuaded that Usry took his glasses off beforehe was' aware of a gun and so find the facts. The testimony of witnessesinconsistent with the facts found is discredited.26 Thrash, Hillman, and Mrs. Thrash testified in denial that Thrash had agun or pointed the gun at Usry. Usry and Roncali testified to the effect thatContinued 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next day Usry, or Usry and Roncali, initiated statecourt criminal proceedings against Kenny Thrash in con-nection with the incident of Thrash's having pointed a gunat him. A warrant relating thereto was served on Thrash onSeptember 4, 1973. Later Thrash initiated criminal chargesof his own against Usry relating to damage to his car."On September 2, 1973, Sheriff Lindsley, of Newton Coun-ty,28 told Personnel Manager Speed that Kenny Thrash hadallegedly pulled a gun on Usry in the truckstop incident.Thereafter, on September 4, 1973, Speed sought out Usryand received Usry's version of what had occurred. Usry toldSpeed in effect that Thrash had pulled a gun on him andthreatened to kill him.Thrash was released on bond and returned to the planton Tuesday night, September 4, 1973. What occurred thenis revealed by the following credited excerpts from Thrash'stestimony:A.Well, I went in the side door like all the employ-ees from the parking lot on theside. Jimmy Harvey waswaiting and he said, "Kenny, Mr. Speed wants to seeyou in the office." I went right direct to Mr. Speed'soffice.And he said, "Kenny, I hear you are in troubleagain."I said, "No., Mr. Speed, I am not in trouble."Q. Excuse me. Was there anybody else in the officeat this time?A. No, I don't believe so. He went on and said, "Doyou want to talk about it?"I said, "No, it's personal. I don't want to talk aboutit."He said, "Is itserious? I'heard you are involved incriminal activity."I said, "It can't be too serious because Iam not injail."He said, "You are charged with ..." He leaves itlike that for me'to tell him what I have been chargedwith. He said, "Kenneth, the sheriffcomesin here andtellsmethat you have been charged with . . ." Andagain he leaves it like that. When heseesI am not goingto finish it, he said, "Kenneth, do you have it straight-ened out?"I said, "Well, I have got it straightened out for now."He said, "What do you mean for now?"I said, "I have got a hearing on it on the 19th of thismonth."He said, "Kenneth, we are going to suspend you untilthen."I said, "OK." I turned around and left.Thrash had a gun and pointed it at Usry.Lang, a station attendant,testifiedthat he saw Thrash drop something to the ground and pick it up. Thrashtestified to the effect that he did own a gun. Mrs. Thrash testified to the effectthat she did not know that Thrash owned a gun Hillman's pretrial affidavitsand statements were to the effect that he was not paying a great deal ofattention to what was going on I find Roncali's and Usry's statements andtestimonial demeanor on such point to appear to be more frank,forthright,and truthful on such point than opposing testimony or demeanor of otherwitnesses I credit Roncah's and Usry's testimony as to the question of thegun over that of the Thrashes and Hillman27 Such criminal charges have either been nolle prossed,dismissed, or arestill pending There was no adjudication thereof on the merits.28 The County wherein the truckstop incident occurred.Af ter talking to Thrash on the night of September 4, 1973,Speed spoke to other employees about the incident. Anemployee named Jimmy Gainey told Speed that he had seenThrash pointa gunat Usry during the incident at the truck-stop. Speed spoke to one or two employees who he thoughthad witnessed the truckstop incident but learned that theyhad not. Speed spoke to Roncali who gave him essentiallythe same version of the truckstop incident as had been givenby Usry. Speed spoke to Ricky Hillman on Wednesday,September 5, 1973.29Ricky Hillman told Speed that he did not want to talkabout the truckstop incident, that he did not think it wasany of his business or concern, that he did not know whathappened because he was not paying that much attentionto the incident.Speed then decided to discharge Kenny Thrash.Kenny Thrash was at the plant at 6 a.m. on September6, 1973, and handed out handbills. What happened on Sep-tember 6, 1973, is revealed by the following credited ex-cerpts from Thrash's testimony:A. I was wearing my union T-shirt. As a matter offact the night the sheriff came to get me I was wearingmy union T-shirt. I was in front of the plant handingout union leaflets from about 6 to 6:15. In the af-ternoon I was there from 2 o'clock to about 2:15. At2:15 I went into the office. I wanted to get my check.I knew that he made the checks out on Thursday. Iwent in the office and told him I wanted my check. Hereached in the desk and pulled out two checks and said,"Kenneth, we are going to let your suspension be per-manent."I said, "Any special reason?"He said, "Yes, you have already been suspended. Weare tired of you jumping on our employees." So Iturned around and walked out.ConclusionThe General Counsel contends that the Respondent (1)discriminatorily suspended Thrash on July 24, 1973, withrespect to the fight incident, (2) discriminatorily suspendedThrash on September 4, 1973, with respect to the truckstopincident, and (3) discriminatorily discharged Thrash onSeptember 6, 1973, with respect to the truckstop incident.The Respondent contends that it suspended Thrash andRoncali on July 24, 1973, because of the fight on July 23,-1973, and since from the overall facts both appeared equallyat fault and blame could not be attributed to one, that itssuspension on September 4, and later discharge of Thrashbecause of the truckstop incident was for nondiscriminatoryreasons, to wit-its belief that Thrash had pulled a gun onUsry at the truckstop and the Respondent's desire to keepthe lid on possible violence.Considering all of the facts, I am persuaded, and con-29 The testimony of the witnesses Speed and Hillman is notclear as to whenSpeed spoke to Hillman Speed believed he talked with Hillman on Wednes-day Hillman believed that such conversation occurred on Thursday. Consid-ering thelogical consistency of the facts, I am persuaded that suchconversationoccurred on Wednesday before the discharge of Thrash onThursday. A finding that such conversation occurred on Thursday would notaffect the ultimate resultsof this decision LA-Z-BOY SOUTH, INC.305clude and find, that the evidence is insufficient to establishthat Respondent discriminatorily suspended Thrash on July24 and on September 4, 1973, or that Respondent discrimi-natorily discharged Thrash on September 6, 1973. The factsare clear that Thrash was a strong union adherent and thatthe Respondent was aware of his strong support for theUnion. The facts reveal that the Respondent is opposed tothe Union and that on one occasion in July, Respondentwarned an employee that Thrash was a strong union sup-porter. There is no evidence, unless Thrash's suspensionsand discharges were found to be discriminatory, that revealsthat the Respondent had a propensity to act discriminatori-ly because of its belief that employees were for the Union.On the contrary, Respondent transferred Thrash, at his re-quest, to a more desirable job in March 1973, when it knewhe supported the Union.The General Counsel argues a theory to the effect thatRespondent attempted to set up pretexts for the suspensionsand discharge of Thrash. In my opinion, the evidence isinsufficient to support such a theory. In July 1973 whenSpeed and Harvey spoke to Thrash on separate occasionsabout Thrash's having engaged in derrogatory name calling,and concerning the failure to place tacks in chairs, the factsreveal a background wherein Thrash had shown a hostileattitude toward supervision. It is clear that Thrash's unionactivity was contributing to his improper attitude of respectfor supervision. In my opinion, the Respondent was merelytrying to help keep his work attitude toward supervision inproper prospective. It was natural that some discussionabout the union ensue, and Thrash, himself on many occa-sions brought up a discussion about the Union.As to the fight incident on July 23, 1973, andRespondent's investigation thereof, I am persuaded that thedisplay of Miss Parker's picture and the background argu-ment between Thrash and Roncali was the contributingcause of the fight, that Thrash and some of his friends hadin effect taunted Roncali by references to the picture andthe fact that Thrash had not received a whipping, and thatRespondent's investigation revealed that the fight was inpart caused by Thrash's display of such picture. I haveconsidered the fact that Speed apparently had a closed mindas to weight to give to Thomas Thrash's version of the fight.However, the facts reveal that Respondent had ascertainedfrom other witnesses what would appear to be a reliableaccount of events. The Respondent accorded to both partic-ipants in the argument and fight the same discipline, a sus-pension for one week. In sum, I do not find the evidence tobe sufficient to establish that the Respondent discriminato-rily suspended Thrash when it suspended him for 1 week onJuly 24 because of the argument and fight concerning MissParker's picture.As to the truckstop incident, I note that there had beenhostility between Thrash and Roncali and Usry for some-time.Usry had overheard Thrash make a remark about"killing that son of a bitch" at the truckstop, and I ampersuaded that Usry wanted to provoke a fight when he hitthe top of Thrash's car. As the facts found reveal, Thrashdid pull a gun, point it at Usry, and threaten Usry.On September 4, 1973, the Respondent was aware of thecontention that Thrash had pulled a gun on Usry, and wasaware that criminal charges were pending. Under such cir-cumstances, and since Thrash had not indicated any oppos-ing version of facts, I conclude and find that the evidenceis insufficient to estabish that the Respondent was discrimi-natorily motivated in its suspension of Thrash from employ-ment on September 4, 1973.9In my opinion, the Respondent made a reasonable inves-tigation of the incident and had a basis for belief thatThrash had acted improperly in pulling a gun and pointingit at Usry. Further, the facts reveal a reasonable basis forconcern that violence could occurr and should be deterred.I have considered the fact that Speed initially told Thrashthat he would be suspended until the court hearing in thecriminal charges, but then discharged Thrash on September6, 1973. Considering the information which Speed ascer-tained on September 5, 1973, I do not place great weightupon this change of heart. In sum, I conclude and find thatthe evidence is insufficient to establish that Respondentdiscriminatorily suspended Thrash on September 4 andthereafter discriminatorily discharged Thrash on September6, 1973.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.La-Z-Boy South, Inc., the Respondent, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Furniture Workers of America, AFL-CIO, is,and has been at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By suspending Kenneth Thrash on September 4, 1973,and by terminating Kenneth Thrash on September 6, 1973,the Respondent has not engaged in unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 30The complaint in this matter is dismissed in its entirety.30In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein, shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order,and all objections thereto shall be deemedwaived for all purposes